Citation Nr: 0326676	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1991.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

During the course of this appeal, by rating action of May 
2001, the RO granted service connection for hypertensive 
heart disease, and this disability was initially rated in 
conjunction with the veteran's service connected 
hypertension.  By rating action of April 2002, a separate 10 
percent evaluation was assigned for the service connected 
hypertensive heart disease, based on a change in the law.  
The effective date was July 17, 2000.  As the issue of 
entitlement for an increased rating for hypertension had been 
on appeal, the rating assigned for the service connected 
hypertensive heart disease is also on appeal, as being part 
of the appeal as to the service connected hypertension.  By 
decision of the Board in February 2003, additional issues 
that had been on appeal, including entitlement to an 
increased rating for hypertension, were decided.  As such the 
only current issue on appeal is as listed on the title page.  
As further noted below, additional development was conducted 
on this issue.

Pursuant to the veteran's request a hearing at the RO before 
a local hearing officer in September 1996 was held.  A 
transcript of the hearing is in the file.

In this case in February 2003, additional development was 
undertaken by the Board, pursuant to authority then granted 
by 38 C.F.R. § 19.9 (a)(2) (2002).  Pursuant to this 
development, a VA examination was provided.  It is 
acknowledged that the case, Disabled American Veterans et. 
al. v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), invalidated or restricted 38 C.F.R. § 19.9(a)(2).  
However, in this case, in August 2003, the veteran provided a 
waiver of AOJ consideration of the additional evidence 
obtained.  Therefore, the Board finds it is able to proceed 
with the instant case, especially in view of the granting of 
some additional benefits.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for hypertensive heart disease, currently 
evaluated at 10 percent has been obtained.

2.  The veteran's hypertensive heart disease is manifested by 
left ventricular hypertrophy evidenced on echocardiogram and 
METs of 7.6 resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, from April 24, 1998.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent, 
but no more, for hypertensive heart disease, from April 24, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7007 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to an increased rating for 
hypertensive heart disease.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, a 
VA examination has been provided, and there have been a 
rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the claim.  
The discussions in the rating decision, the statement of the 
case, supplemental statements of the case, and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, a letter to the veteran in November 2001 generally 
described the VCAA requirements to the veteran and the SSOC 
in April 2002 informed the veteran generally as to the VCAA.  
In June 2001, the veteran reported that he was sending in all 
evidence requested and he assumed the claim would go to the 
Board.  Additionally, to fully assist the veteran, additional 
development was undertaken in providing the veteran with a VA 
examination regarding his claim.  Further, in this case, the 
SOC, SSOC, and letters to the veteran, have provided 
notification to the veteran and his representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claims; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  In 
view of the allowance as discussed herein, further 
development is not indicated.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The regulations pertaining to rating cardiovascular disorders 
were revised effective January 12, 1998 and separate ratings 
were potentially available for hypertension and hypertensive 
heart disease on the basis of the revision.  The veteran is 
currently assigned a 10 percent rating for his service 
connected hypertensive heart disease under Diagnostic Code 
(DC) 7007 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, effective from July 17, 2000.

The regulations pertaining to hypertensive heart disease 
provide:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.....100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent..................................
....................................60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram, or X-ray......30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication 
required.........10

38 C.F.R. § 4.104, Diagnostic Code 7007 (2002).

The evidence in this case shows that on VA chest x-rays in 
February 1996 and May 1996, a heart shadow was not enlarged 
but the configuration suggested some left ventricular 
hypertrophy.  The impression was possible early change of 
hypertension.  

On VA examination in October 1996, the heart was not enlarged 
and the apex was not beyond the midclavicular line.  An 
electrocardiogram revealed sinus arrhythmia, possible left 
atrial enlargement, right bundle branch block.  

On a VA cardiovascular examination in December 1997, the 
veteran was reported to have a transient ischemic attack in 
1992, as a possible complication related to his hypertension.  
Testing showed that electrocardiogram revealed normal sinus 
rhythm with right bundle branch block with left axis 
deviation, and a bubble study revealed no atrial septal 
defect.

On VA examination on April 24, 1998, the veteran reported no 
cardiovascular symptoms, no chest pain, and no shortness of 
breath.  He reported a catheterization in January 1996, which 
was negative.  On examination of the heart there was regular 
rhythm and there was no evidence of any congestive heart 
failure.  The electrocardiogram revealed sinus rhythm with a 
right bundle branch block, abnormal ECG.  The chest x-ray 
revealed the heart to be in the upper limits of normal with a 
left ventricular configuration, and there were scattered 
small densities, somewhat greater in the right lower lung 
field, which may have represented a calcified granuloma.  The 
diagnoses were hypertensive heart disease, mild.  The comment 
was that the veteran had cardiovascular pathology in addition 
to his service connected hypertension, he had hypertensive 
heart disease, left ventricular prominence, and a right 
bundle branch block.  The heart disease was related to his 
service connected hypertension.

A VA echocardiography report from June 2000 includes that 
there was normal chamber size and mild left ventricular 
hypertrophy with normal left ventricular systolic function.

On a VA examination in May 2003, the veteran denied anginal 
symptoms and dyspnea on exertion, but did complain of 
fatigue, dizziness, and decreased physical activity, which he 
attributed to his heart disability.  A chest x-ray from May 
2003 showed heart and mediastinal structures appeared 
unremarkable.  Chronic obstructive pulmonary disease was 
shown with chronic lung changes with apical pleural 
thickening.  No acute infiltrate was seen.  An echocardiogram 
from May 2003 revealed that chamber sizes were normal with 
concentric left ventricular hypertrophy, symmetrical wall 
motion, and an ejection fraction of 60%.  This degree of left 
ventricular hypertrophy in the absence of left ventricular 
outflow obstruction suggested significant untreated 
hypertension.  Insignificant mitral and tricuspid 
regurgitation were found.  The veteran underwent an exercise 
treadmill test in May 2003 with a maximum heart rate of 138, 
right bundle-branch block found on echocardiogram, the 
veteran was found to have a normal stress test otherwise, 
with normal exercise tolerance (7.6 METS; 99% maximum 
predicted heart rate).  There was no dysrhythmia, occasional 
PVCs, hypertensive blood pressure response, and no symptoms 
suggestive of ischemia.  The assessment was that it was with 
a reasonable degree of medical certainty that the veteran had 
evidence of hypertensive heart disease as documented by left 
ventricular concentric hypertrophy noted on echocardiogram.  
His ejection fraction was 60%.  He denied history of 
congestive heart failure or acute myocardial infarction.  The 
estimate of METS at 7.6 was agreed with.

In this case, the record supports the assignment of a 
disability evaluation to 30 percent for the veteran's 
hypertensive heart disease.  On the VA examination in May 
2003, left ventricular concentric hypertrophy was noted on 
echocardiogram and METs were at 7.6.  

Further, with resolution of reasonable doubt in the 
appellant's favor, the 30 percent evaluation is warranted 
from April 24, 1998, the date hypertensive heart disease was 
initially diagnosed. 

Therefore, in this case, resolving all reasonable doubt in 
favor of the veteran, the Board finds that the evidence is at 
least in equipoise that the veteran has symptomatology which 
merits a 30 percent disability evaluation under Diagnostic 
Code 7007.  A higher evaluation is not warranted however, as 
there is no showing of objective examination findings of more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Therefore, 
resolving reasonable doubt in the veteran's favor, an 
evaluation of 30 percent, from April 24, 1998, for 
hypertensive heart disease is warranted.


ORDER

Entitlement to a 30 percent rating, but no more, for 
hypertensive heart disease, from April 24, 1998, is granted, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

